UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6384


BOBBY J. OLDHAM,
                                              Plaintiff - Appellant,

          versus

THEODIS BECK; BOYD BENNETT; MICHAEL W. YORK;
JOSEPH   G.   PICKELSIMER;   NORTH    CAROLINA
DEPARTMENT OF CORRECTION; DENNIS M. ROWLAND,
Special Assistant to the Director of Prisons;
JENNIFER H. LANGLEY, Assistant Superintendent
for Custody and Operations at Albemarle
Correctional Institution; JOHN DAVIS, Unit
Manager at Albemarle; MR. COOK, Programmer at
Albemarle; CAPTAIN STRICKLAND; TODD W. PINION,
Assistant Superintendent,
                                           Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-02-379-1)


Submitted:   July 29, 2005                 Decided:   August 17, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby J. Oldham, Appellant Pro Se.      John Payne Scherer, II,
Assistant Attorney General; James Philip Allen, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Bobby    J.   Oldham      appeals   the    district    court’s     order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.                      The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).            The magistrate judge recommended

that relief be denied. The timely filing of specific objections to

a   magistrate    judge’s    recommendation      is    necessary      to   preserve

appellate review of the substance of that recommendation.                        See

Wells v. Shriners Hosp., 109 F.3d 198, 201 (4th Cir. 1997);

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).

           Oldham has waived appellate review of the magistrate

judge’s conclusion regarding the objective component of the test to

establish an Eighth Amendment conditions of confinement claim based

upon   exposure    to    environmental     tobacco     smoke     by    failing    to

specifically object.        See Helling v. McKinney, 509 U.S. 25, 35-36

(1993) (discussing Eighth Amendment standard); Odom v. S.C. Dep’t

of Corr., 349 F.3d 765, 770 (4th Cir. 2003) (same).                   Accordingly,

we affirm the judgment of the district court.                  We dispense with

oral   argument    because     the    facts    and    legal    contentions       are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                           AFFIRMED


                                      - 2 -